department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n all tax years identification_number form required to be filed employer_identification_number contact person contact number number release date date date uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service at information_letter or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter information_letter department of the treasury internal_revenue_service washington d c identification_number co employer_identification_number contact number date date uil legend b c d e l m dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below you were incorporated in the your letter from the department of assessments and taxation charter division indicates that you are ted as a non-stock ordinary business your stated purposes as represented in your form_1023 application are as follows i the settling of debt for individuals who are being sued and or harassed by creditors ii the negotiating of payment arrangements for individuals burdened by debts exceeding their ability to pay iii the providing of counseling for debtors and creditors that may prevent loss of wages by garnishments and in some cases loss of employment that would otherwise increase the public burden iv the providing of education to individuals suffering financial hardship caused by debt and finally v the enabling of individuals through education the ability to recover from debt by responsible budgeting and proper handling of credit information you provided indicates that your primary activity in furtherance of your purposes consists of the sale of debt settlement and debt negotiation services to the general_public you provide these services on behalf of individuals who owe money to creditors and the creditors have initiated legal actions to collect the money owed them your current staff consists of b c d and e in your form_1023 application you indicated that b c and d are the sole members of your board_of director ave represented that b’s salary is and that c and d are receiving a salary of each you have not indicated the of salary paid to e you represented that b mpleted a credit counselor course that granted him a certificate of completion you provided no evidence that the other staff members have completed such a course you also represented in exhibit-8 that b is a u s government certified credit counselor you have not submitted any substantiation for this claim you further stated in your letter dated that c d and e are each responsible for marketing customer service and ne your sole source of revenue is an up-front dollar_figure fee charged to individuals who purchase your services in your letter dated you made the following statement regarding your fee the fee of dollar_figure the experience of and input of b it is based in part on a percentage of s experiencing financial hardship that are willing and have the ability to pay a nominal fee for help in b’s experience with for-profit organizations a similar level of work is performed for amounts exceeding dollar_figure to the applicant’s knowledge and belief there are very few if any commerci ses that render the kind of charitable and educational_services applicant proposes to provide free of charge to the public information you provided in your le attached as exhibit -5 indicated that if clients do not pay the dollar_figure t your representation in that letter you stated the following you ind that you cannot afford to make payments at this time due to lack of employment be advised that a judgment is good for several years depending on the state in which you live please retain this letter so that when you return to work you may call us for help in resolving this matter prior to the creditor filing for a wage attachment you indicated in your letter dated that once you get consent usually with a telephone call you send the clie ms the first items are a welcome letter attached-exhibit sec_2 2-a requesting documentation of indebtedness and a brief narrative of ‘how it works ’ this includes notices from the court stating that a creditor or creditors are suing the client the next item is a limited power_of_attorney attached-exhibit that the client signs and returns conveying authority to applicant to contact the creditor or creditors on the client’s behalf the final item is a financial statement attached-exhibit that is required by most attorneys representing creditors assessing the clients financial hardship the limited power_of_attorney states that you have the authorization to represent the client with respect to the following matters the preparation and execution of correspondence to and receipt of correspondence from creditors and anyone holding or having an interest in debt obligations of mine ours or relating in any way to such credit obligations the negotiation settlement and clarification of any amount owed by me us to any creditors to represent me us as attorney- in-fact with regard to any matter within the scope of the services set forth in the agreement entered into on this date between me us and l including and limited to negotiations for no other matter you stated that during your telephone conversation with clients you make inquiry as to his her employment or retirement status and whether they are disabled or on assistance you further stated that you ask the following whether or not there are other creditors seeking judgment against them if it is determined that the respondent will pay the fee for service then the cost of service is stated as dollar_figure and arrangements are made to have payment sent by money order or taken over the p ith a check -draft applicant then instructs the client to have no further contact or conversations with the creditor to relax and allow the process to work on their behalf after the client returns the previously mentioned items you stated that an evaluation is performed based on the level of debt and the client’s ability to pay and a proposal is drafted and forwarded by fax and u s postal service to the creditors representative attorney if a response is not obtained within ten days a follow-up phone call is made to the respective attorney to ascertain whether or not the proposal is satisfactory or if adjustments are necessary if and when the representing attorney agrees to settle the debt for the proposed sum or payment plan the client is forwarded an agreement for signature you advertise the availability of your services to the general_public through direct mail letters sent to potential clients in your letter dated you stated the following with regard to the purchase of leads the list of potenti clients is obtained from public records l employs the services of m in your letter dated you indicated that there are approximately individual letters per day th also made the following statement during the course of any given week l receives about telephone calls from individuals being sued by a creditor on average people per week pay a small fee to negotiate or settle the debt in question moreover in your letter dated you made the following statement regarding potential clients multitudes of to us with credit card debt that started in the to range that has inflated to the range becaus t a on costs you further stated the uals you target your services to other groups of individuals are those who have revolving credit or installment agreements that have been charged off hospitals collecting for services landlords suing for back rents or damages that exceeded security deposit lease and sales companies suing for repossessions of automobiles and equipment and employers suing current and former employees are all types of individuals utilizing applicant’s services you have provided copies of two volumes containing exhibits of information to be used in the conduct of your operations the information covered in volume one exhibits included a statement of revenue and expenses the names of fee based clients monthly sample of client contacts initial contact documents and educational materials the educational materials consist of a page on building your savings a page on choosing a credit card a page on consolidation loans pages on consume credit law a page on consumer’s resource handbook a page on credit bureaus and credit reports a page on credit rejection a page on credit repair and credit clinics a page on dealing with creditors pages on definition of terms when buying a home a page on establishing and reestablishing credit pages on fair credit reporting a page on mortgage foreclosure a page on negotiating with creditors pages on tax time-get organized pages on techniques for successful budgeting a page on tips to prevent credit card fraud a page on top ten purchase mistakes and pages on when the income decreases but the bills don’t you have provided no evidence that these materials have been shared and discussed with clients we note that you have a no contact policy with clients after they pay for the settlement the information covered in volume two exhibits included counselor reference material obtained from certified credit counselor course certified credit counselor course materials certificate of completion and settlement agreements from plaintiff’s attorney you also submitted a textbook titled credit when credit is due though the author of the textbook was identified you did not indicate who authored the educational materials contained in volume one you did not indicate how when or where your educational materials would be used nor did you explain the requirements and procedure for receiving a certificate completion in your credit counselor course in your letter dated you made the following statement regarding information you provide to clients t calls from people stating they have a large accumulation of debt and little money to pay their creditors they want to file bankruptcy but don’t understand the process or where to start we give these people general information about the bankruptcy procedure and offer instruction in finding an attorney who will advise and represent them at the lowest fee possible this allows them to get their bankruptcy handled quickly saving them time and money as well as months of stress and complication with future lawsuits you provided no information regarding which attorneys they are referred to you also made the following statement in regards to your educational efforts since we deal exclusively with consumers being sued by creditors the overwhelming educational aspect of our business deals with the entry of a judgment what a judgment is how the procedure works how it can be resolved and the ramifications of apathy are what we convey to the consumer the letter attached as exhibits a copy of a direct mail letter which is clearly designed to aggressively sell your services to potential clients a copy of a refund check sent to a client and a copy of maryland’s debt management licensing law your sample direct mail letter which you attached as exhibit-1 contains the following language call immediately time is critical to stop this before the court grants a judgment you also stated the following call and talk to one of our professionals now while there is still time and time is money yours we can help stop law suits stop wage attachments stop creditor harassment your statement of revenue and expenses for through shows th program service fees totaling dollar_figure ages and ng dollar_figure and excess revenue over expenses of dollar_figure your total revenue amounted to and your total expenses were dollar_figure in your letter dated you indicated that the cost of your direct mail letter operation represents ap of the annual budget you further represented that the cost of purchasing the client names addresses and relevant information represents approximately of the yearly budget you have no fundraising program in operation moreover you have not shown any expenditures_for charitable and or educational programs sec_501 of the code exempts from federal_income_tax corporations organize and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to exempt as an organization described in sec_501 and organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization which held the funds in a_trust account and disbursed the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon voluntary contributions primarily from the creditors participating in the organization’s budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code revrul_78_99 1978_1_cb_152 held that the provision of individual and group counseling for widows based on their ability to pay is an educational activity in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but rather commercial in addition the court found that the organization’s financing did not resemble that of the typical 501_c_3_organization it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in easter house v united_states 846_f2d_78 fed cir aff’g cl_ct the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because it operated for a substantial commercial purpose rather than for the exempt purposes of providing educational and charitable services to unwed mothers and children the services for unwed mothers and children were merely provided incident to the organization’s adoption service business the agency’s operation was funded completely by the fixed fees charged adoptive parents it relied entirely on those fees and sought no funds from federal state or local sources nor engaged in fund raising programs nor did it solicit contributions moreover the court found that adoption services do not in and of themselves constitute an exempt_purpose on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations in 283_fsupp2d_58 d d c the court relied the credit repair organizations act croa u s c section et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c section 1679b sec_501 organizations are by definition excluded from regulation under the croa the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- i improving any consumer’s credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c section 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission’s policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j in ftc v gill 265_f3d_944 9th cir aff’g 183_fsupp2d_1171 the appellate court inferred that a credit repair organization that first promised a free consultation but charged fees in advance of the full performance of services was being operated as a charity primarily for purposes of evading regulation under the croa revproc_90_27 1990_1_cb_514 provides in part that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere statement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned and the nature of the contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued an organization must establish through the administrative record that it is organized and operated as a sec_501 organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met american science foundation v commissioner tcmemo_1986_556 82_tc_215 pius xii academy v commissioner tcmemo_1982_97 exempt status can be recognized in advance of operations if proposed operations can be described in enough detail to permit a conclusion that the organization will clearly meet the requirements of sec_501 american science foundation v commissioner tcmemo_1986_556 the organization has the burden of providing sufficient documentation or other substantive information regarding its activities and operations which would establish entitlement to tax-exempt status information that is vague or nonspecific is not sufficient to meet the requirements under sec_501 tully v commisioner t c memo our analysis of the information you submitted does not allow us to conclude that you meet the organizational requirements necessary to show that you are organized exclusively for charitable and educational_purposes moreover you do not satisfy the operational requirements to be recognized as exempt under sec_501 of the code there is no evidence that your primary purpose is to provide financial education to individuals or to the general_public in that you do not have a tailored education program with a structured educational methodology in place in fact the administrative record demonstrates that you operate for the substantial non- exempt_purpose of selling debt settlement and debt negotiation services to the general_public another non-exempt purpose appears to be your operation to avoid regulation under the croa in addition you have not shown that your income will not inure to the benefit of the members of your board_of directors the fact that you are organized under the general corporation law of the state of maryland as an ordinary non-stock business rather than under the nonprofit law is clear evidence that you do not meet the organizational requirements necessary to show that you are organized exclusively for charitable and educational_purposes within the meaning of sec_501 additionally even if you were organized under a nonprofit statute your purposes as stated in your form_1023 application include activities that are not in furtherance of exempt purposes as required under sec_1_501_c_3_-1 of the regulations negotiating and settling debt disputes are not inherently charitable or educational_purposes these are purposes that may be achieved only in a commercial manner these same activities are often performed by both for- profit financial planning companies and bankruptcy attorneys therefore you have not established that you are organized exclusively for exempt purposes within the meaning of sec_501 that you are operating in the manner of a commercial business is reflected in the fact that the debt settlement and debt negotiation services you offer are sold to anyone who is willing to purchase your services no court or irs ruling has indicated that the sale of debt settlement and debt negotiation services is a charitable activity since the sale of debt settlement and debt negotiation services to the general_public is your primary purpose and is substantial in nature we cannot conclude that you are operating for charitable purposes moreover there is no evidence that your activities are restricted to the benefit of the poor you also have not provided any evidence that the fees you charge clients are below your cost or any less than would be paid_by individuals serviced by a for-profit debt settlement and debt negotiation company in airlie foundation v commissioner supra one of the factors considered in assessing commerciality was the extent and degree of below cost services provided you provided no evidence that your clients ever receive free services or services according to their ability to pay merely placing or receiving a phone call from a potential client would not be construed as providing a free service to be considered free these services would have to be the same services received by a client who pays the dollar_figure that you provided a refund to an individual client is not evidence that you are not g as a for -profit business you even stated in the letter to a client attached as exhibit- that the client who was unemployed should call when you return to work moreover it would appear that your fee bears no relation to the costs of providing your service and is a purely profit-making tool you have provided no economic rationale for the amount you charge for your services other than you charge what the market will bear you have provided no financial studies or other information that would justify this particular fee you did however state that the fee is based on b’s experience with for-profit organizations that provide a similar level of work it is also noteworthy that your completed financial statement for through showed that you had a significant amount of excess re enses which is indicative of a successful for-profit business unlike most charitable organizations you receive no support from contributions from the general_public government or private_foundation grants or assistance from the united way in fact you have no fundraising program to solicit such contributions by comparison for-profit business enterprises are supported by fees paid_by those who receive services while charitable institutions often do provide services to individuals the cost is generally subsidized by contributors who do not receive anything in return in b s w group inc v commissioner supra the court cited lack of solicitation and sole support from fees as negative factors for exemption see also easter house v united_states supra you have not shown that revenues from operation of your debt settlement and debt negotiation services are used for any purpose other than to cover operating_expenses like any ordinary commercial business your expenditures are used exclusively to pay salaries and other expenses you have not provided any information to indicate that you plan to dedicate significant revenue to activities involving educational and or charitable programs in fact your actual and proposed budgets for and show no revenue used for charitable and or educational programs in id staff with no volunteer help and having no direct expenditures_for charitable and educational_purposes you are similar to the organization described in easter house v united_states supra where the court determined that the organization was not exempt because its conduct of adoption services was in furtherance of a non-exempt commercial purpose thus the totality of the facts and circumstances show that you are operated for the substantial non-exempt business_purpose of selling debt settlement and debt negotiation services to the general_public the information you submitted provides no basis for us to conclude that you offer either education to the public on subjects useful to the individual and beneficial to the community or training to the individual you have failed to provide any evidence that your debt settlement and debt negotiation program is an incidental adjunct to a substantial and substantive program of public education and individual counseling any discussion with clients does not appear to include any educational material or counseling component as you stated in your letter dated the educational materials you submitted are specifically tailored to the business of assisting a client in dealing with the entry of a judgment that is what a judgment is how the procedure works how it can be resolved and the ramifications of apathy are what we convey to the consumer these materials are clearly used to sell your product additionally you failed to explain where when and how the educational materials-provided in volume one would be used in the context of a structured substantive educational program thus you have failed to establish that your primary focus is not the sale of your debt settlement and debt negotiation services rather than the provision of substantial education to your clients moreover you have provided no evidence that your interaction with clients will not be of short duration there is no evidence that you plan to provide a series of sessions with in-depth education directed to the particular needs of the client or to dedicate the time necessary to address the financial problems faced by the client your interaction with clients appears to be designed purely to expedite the sale of debt settlement and debt negotiation services to potential clients in fact your letter of representation tells them not to contact you further furthermore of your employees only b has been granted a certificate of completion in a credit counselor course we further note that b’s use of the title u s government certified credit counselor has no basis in fact and can be considered misleading in an apparent attempt to lend additional credence to b’s credentials that is not deserved there is no evidence that b has ever been certified by federal government as credit counselor it is apparent that the vast majority of all your employee time is spent in selling debt settlement and debt negotiation services the language used in your direct mail letter and other documents is clearly intended to aggressively convince potential clients that it would be to their financial benefit to enroll in your debt settlement and debt negotiation services program furthermore the amount of time and revenue you dedicate to sending out your direct mail letters is convincing evidence that your primary focus is on garnering business and not public education or meaningful personal counseling the budget that you included with your application shows no separately budgeted item for educational activities you have not provided specific detailed information as to the amount of time a counselor spends in credit education versus the amount of time spent in persuading clients to purchase your debt settlement and debt negotiation services lastly the job responsibilities held by c d and e include marketing customer service and negotiation these job descriptions are of the kind that would be commonly associated with an ordinary for-profit business including one providing debt settlement and debt negotiation services your apparent attempt to avoid regulation under the croa also indicates that you are operated for a substantial non-exempt purpose see u s c section et seq this statute imposes restrictions on credit repair organizations including forbidding advance_payment before services are fully performed u s c section 1679b as stated above the courts have interpreted the croa so as to apply to the activities of credit repair organizations the information you provided can only be interpreted as evidence that you charge an advance fee a practice forbidden to for-profit organizations under the croa your debt settlement and debt nego ram requires that prospective clients pay up -front fees in your letter dated you make clear that in the initial telephone conversation with a poten diately ask questions that are intended to determine if a client will pay the fee for service before your services are commenced you also indicate that the fee is dollar_figure and arrangements are made to have payment sent by money order or taken over th phone with a check -draft based on the information you have submitted it appears that you are seeking exemption as a charitable_organization because your activities would not otherwise be permitted a commercial for-profit corporation in this regard you are similar to the organization described in ftc v gill supra in that one of your purposes appears to be evading regulation under the croa the fact that your organization may not be defined as a credit repair organization under the laws of your state does not mean that it is not considered a credit repair organization under the croa you also have not established that there will be no inurement of income accruing to the benefit of b c or d there seems to be great likelihood of inurement to these individuals in that they all serve on the board_of directors as members and employees and have a vote on compensation arrangements leasing arrangements and other financial matters that would affect their personal and business financial interests this situation gives rise to an inherent conflict of interests that would potentially adversely impact your financial well being revproc_90_27 requires an applicant to submit sufficient information during the application process for the service to conclude that the organization is in compliance with the organizational and operational requirements of sec_501 before a ruling is issued you failed to indicate the amount of salary to be paid to e you failed to provide evidence that staff members other than b have completed a credit counseling course aside from the limited power_of_attorney you failed to provide a copy of other agreements you may have with clients you failed to provide substantive evidence that your fee is any less than would be charged by a for-profit company you failed to provide credible_evidence that you have provided free services to any clients you failed to explain the requirements and procedures for receiving a certificate of completion in the credit counseling course you failed to provide a copy of any contract s involved in the purchase of leads you failed to provide information on the attorneys you use when making referrals in bankruptcy matters you failed to describe when where and how the educational materials would be used in an educational program with a structured educational methodology you failed to provide specific detailed information on the amount of time and revenue to be spent in persuading clients to purchase debt settlement and debt negotiation services versus the amount of time and revenue spent on counseling and education the vague and nonspecific information and documentation you provided does not meet the burden of showing that your activities and operations are such that you are entitled to recognition of exemption under sec_501 see tully supra accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory judgement or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 se t eo ra t washington when sending additional letters to us with respect to this case you will expedite their receipt by using the following address if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter lois g lerner director exempt_organizations rulings agreements sincerely
